Citation Nr: 0821405	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  08-06 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been presented to 
reopen a claim for compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a perforated left eardrum.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1943 to April 1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in June 2008.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

The issue concerning service connection for tinnitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  A rating decision in October 1989 denied service 
connection for hearing loss and denied benefits under 
38 U.S.C.A. § 1151 for a perforated left eardrum.  The 
veteran was notified of that decision and did not file a 
notice of disagreement within one year of that notice.  

2.  Evidence received since the October 1989 rating decision 
was not previously of record, but does not relate to an 
unestablished fact necessary to substantiate the claims for 
service connection for hearing loss or for benefits under 
38 U.S.C.A. § 1151 for a perforated left eardrum.  That 
evidence does not raise a reasonable possibility of 
substantiating the claims.  




CONCLUSIONS OF LAW

1.  Evidence received since the October 1989 rating decision, 
which denied the veteran's claim for service connection for 
hearing loss, is not new and material and the claim is not 
reopened; the October 1989 rating action is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.302, 20.1103 (2007).  

2.  Evidence received since the October 1989 rating decision, 
which denied the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for a perforated left eardrum, is not new 
and material and the claim is not reopened; the October 1989 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  

A rating decision in October 1989 denied service connection 
for hearing loss.  The veteran was notified of that decision 
and did not file a notice of disagreement within one year.  
Therefore, that decision became final.  

Evidence that was of record and considered in October 1989 
included the veteran's service medical records, the reports 
of VA compensation examinations in December 1969 and May 
1972, and VA clinic records dated from August 1985 to May 
1989.  

The report of the veteran's separation examination in April 
1947 states that his hearing was 15/15 to whispered voice in 
both ears; those records are silent for complaints or 
clinical findings indicative of hearing loss.  The VA clinic 
records included the report of an audiological evaluation in 
April 1989.  The 1969 and 1972 VA compensation examinations 
were conducted to evaluate other disabilities, but both 
examiners indicated that the veteran's ears were normal and 
that no hearing loss was noted.  The clinic records were 
silent for any complaints of hearing loss, except for the 
1989 audiological evaluation; the puretone data in April 1989 
revealed thresholds in the right ear that met the criteria of 
§ 3.385 for hearing loss disability, although the data for 
the left ear did not.  In addition, she stated that she had 
advised him to file a claim for service connection for 
tinnitus.  Nevertheless, the audiologist did not state that 
the veteran's hearing loss began during service or was 
manifest to a compensable degree within one year after his 
separation from service, or that it is otherwise due to 
service.  

The October 1989 rating decision denied service connection 
for hearing loss on the basis that the evidence did not show 
that the hearing loss was incurred in or aggravated by 
service, "either directly or on any presumptive basis."  

Evidence added to the record since October 1989 consists 
primarily of VA clinic records dated from February 2005 to 
July 2007.  Those records are silent for any complaint or 
clinical finding of hearing loss.  More importantly, however, 
no examiner indicated that any current hearing loss had its 
origins in service.  

Although the evidence received since the October 1989 rating 
decision is new, it is not material, since it does not relate 
to an unestablished fact necessary to substantiate the claim.  
It does not raise a reasonable possibility of substantiating 
the veteran's claim.  

Accordingly, the Board concludes that new and material 
evidence has not been presented to reopen the veteran's claim 
for service connection for hearing loss.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Perforated left eardrum

The October 1989 rating decision also denied compensation 
benefits under the provisions of 38 U.S.C.A. § 351 
(subsequently designated as 38 U.S.C.A. § 1151) for 
perforation of the left eardrum during treatment in the VA 
clinic.  The veteran was notified of that decision and did 
not file a notice of disagreement within one year.  
Therefore, that decision became final.  

The evidence listed above was also the evidence that was of 
record and considered by the October 1989 rating decision 
concerning the issue.  That evidence did not indicate that 
the veteran developed a perforated left eardrum during 
treatment in the VA clinic.  That was the basis for the RO's 
denial of that claim in October 1989.  

Evidence added to the record since October 1989 consists 
primarily of the VA clinic records dated from February 2005 
to July 2007.  Those records likewise do not mention that the 
veteran had a perforated left eardrum, either at that time or 
at any time previously.  

Therefore, as with the hearing loss issue, although the 
additional evidence is new, it is not material, since it does 
not relate to an unestablished fact necessary to substantiate 
the claim.  It does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Accordingly, the additional evidence is not new and material, 
and the claim is not reopened.  

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that VA made a number of revisions to § 3.159, 
effective May 30, 2008.  See 78 Fed. Reg. 23353-23356 (April 
30, 2008).  Those changes apply to all claims pending before 
VA on or filed after the effective date of the revised rule.  
However, the changes did not significantly alter the 
requirements for the notice as set forth herein.  

In the present case, VA satisfied its duty to notify by means 
of an August 2007 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in July 2007.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the August 2007 letter and the 
December 2007 statement of the case, and so is harmless.  
Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Also, the August 2007 
letter notified the veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
well as notifying him as to what specific information or 
evidence is needed to reopen his claims, as required by Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  There is 
no indication in the record that any additional records are 
available.  The veteran's representative has requested that 
he be scheduled for another VA audiometric compensation 
examination.  However, the record reflects that the veteran 
was scheduled for such an examination in September 2007 and 
that he failed to report for that examination.  He was then 
scheduled for another examination in December 2007 and also 
failed to report for that examination.  Subsequently, the 
veteran has not provided good cause for not attending the 
examinations, nor has he indicated that he would attend 
another examination, if scheduled.  Further, the Board finds 
that the criteria for ordering such an examination are not 
met.  See 38 C.F.R. § 3.159(c)(4)(B), (C) (2007).  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA 
treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  


ORDER

New and material evidence not having been presented, the 
claim for service connection for hearing loss is not 
reopened.  

New and material evidence not having been presented, the 
claim for service connection for a perforated left eardrum is 
not reopened.  


REMAND

The Board observes that the October 1989 rating decision also 
denied service connection for left ear tinnitus.  However, 
the October 1989 and April 1990 letters from the RO that 
notified him of the denial of his other claims failed to 
notify him of the denial of service connection for left ear 
tinnitus.  Further, the record does not show that the RO sent 
the veteran any notice of the October 1989 denial of service 
connection for left ear tinnitus prior to the June 2007 RO 
letter that also notified him of the information and evidence 
that was needed to reopen his claim, and of VA's duty to 
assist him in obtaining that evidence.  

VA's regulations clearly provide that a claimant will be 
notified in writing of decisions affecting the payment of 
benefits.  That notice will include the reason for the 
decision, as well as the right to a hearing.  The 
notification will also advise the claimant of the right to 
initiate an appeal by filing a notice of disagreement (NOD) 
and the time limits in which an appeal must be initiated and 
perfected.  38 C.F.R. §§ 3.103(e), 19.114 (1989); c.f. 
38 U.S.C.A. § 4005(a) (1989); see also Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (the agency of original 
jurisdiction must provide, along with the mailing of the 
decision, a notification to the appellant of his or her 
procedural due process and appellate rights).  


Because the veteran never received notification of the 
October 1989 denial prior to the June 2007 letter, the one-
year period within which to file an NOD, which commences with 
"the date of mailing of notice of the result of initial 
review or determination," did not begin to run until, at the 
earliest, the date of the letter.  See Hauck v. Brown, 6 Vet. 
App. 518 (1994) (per curiam order).  

The record shows that the veteran's representative filed an 
NOD in August 2007 that included disagreement with the RO's 
decision not to reopen the claim for service connection for 
left ear tinnitus.  That NOD was received within one year of 
the mailing of notice of the 1989 denial, in June 2007, and 
was, therefore, timely.  See 38 U.S.C.A. § 7105(b)(1).  The 
Board construes this August 2007 NOD as a NOD with the denial 
of service connection for "tinnitus, intermittent, left 
ear" by the rating decision in October 1989, of which the 
veteran was first informed in June 2007.  The record does not 
reflect that RO has furnished the veteran a statement of the 
case (SOC) concerning the denial of service connection for 
left ear tinnitus on the merits, as it must.  38 U.S.C.A. 
§ 7105(d)(1).  Therefore, the case must be remanded for the 
RO to do so.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Also relevant in this case is that the July 2007 rating 
decision also denied service connection for right ear 
tinnitus.  Although tinnitus may be perceived in one ear or 
in both ears, it is only one disability, not two.  Smith v. 
Nicholson, 451 F.3d 1344 (C.A. Fed., 2006).  Accordingly, the 
Board will not decided the appeal from the denial of service 
connection for "tinnitus, right ear" pending action on the 
notice of disagreement filed in August 2007, concerning the 
denial of service connection for intermittent tinnitus of the 
left ear by the rating decision in October 1989.  

Accordingly, this case is REMANDED for the following action:  

Provide the veteran and his 
representative with a statement of the 
case (SOC) concerning the denial of 
service connection for intermittent 
tinnitus of the left ear by the rating 
decision in October 1989.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


